DETAILED ACTION
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 7, 9, 10, 14, 16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mariman et al. (U.S. Patent 9,198,343).
Mariman discloses a load management system including a frame having a central (20) and wing (22, 24) portions, each portion having wheels (30 and 32, respectively).  There are sensors (206, 208, example) configured to sense a load on the wheels.  A control system (Figure 6, for example) is configured to maintain selected axle loads on each wheel.  There is a controller (202, for example) in communication with a control valve (222).  A cylinder (70) is actuatable to cause pivotal movement between the central and wing portions.  Fluid flow is facilitated in either of opposing directions (into and out of cylinders 70) based on the respective wheel loads (Figure 6, for example).
The cylinder is hydraulic.
The wheels appear to be the same size.
There are row units (28) spaced along a bar (Figure 1, for example).
Mariman is used in the manner claimed.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 5, 6, 8, 11-13, 15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mariman, as applied above.
Regarding additional valves, cylinders, etc., these are duplications of existing parts which cannot patentably distinguish an apparatus.  It would have been obvious to one of ordinary skill at the time of the invention to have added additional components as desired in order to obtain an apparatus as desired.
Regarding claim 5, Mariman includes pneumatic cylinders.  Further, there is no patentable distinction between hydraulic and pneumatic cylinders, as these are known alternatives.  It would have been obvious to one of ordinary skill at the time of the invention to have configured the first cylinder as pneumatic in order to suit a particular application.
Regarding claim 6, relative tire diameters is not a patentably distinguishing feature.  It would have been obvious to one of ordinary skill at the time of the invention to have used any relative sizes in order to suit a particular terrain.
Mariman does not teach a strain gauge; however, the examiner takes Official notice that these are well known.  It would have been obvious to one of ordinary skill at the time of the invention to have used a strain gauge in order to measure forces as desired.
Regarding the ground pressure sensing, Mariman indirectly performs this function in the sensing operation.  The examiner takes Official notice that it is known to sense ground pressure in agricultural implements in order to ensure proper operation.  For this reason, it would have been obvious to one of ordinary skill at the time of the invention to have configured Mariman as claimed.
Mariman does not include a pump; however, the examiner takes Official notice that this is a well-known device in hydraulically operated implements in order to ensure adequate force as needed.  For this reason, it would have been obvious to one of ordinary skill at the time of the invention to have included a pump with Mariman.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent 10,582,654. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are essentially broader versions of the patented claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additional prior art teaches various hydraulic and load distribution systems for agricultural implements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S HARTMANN whose telephone number is (571)272-6989.  The examiner can normally be reached on 11-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GARY S. HARTMANN
Primary Examiner
Art Unit 3671



/GARY S HARTMANN/Primary Examiner, Art Unit 3671